DETAILED ACTION
Vacated/Withdrawn Office Action
	The previous office action, a Non-Final Rejection filed on 5/9/2022, has been vacated / withdrawn in place of this current office action.

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-7, in the reply filed on April 19, 2022 is acknowledged.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: the pressure acquisition unit, reverse rotation control unit, and compensation amount calculation unit in claim 1; the determination unit in claim 3; the parameter table storage unit in claim 4; and the display control unit and display unit in claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	The claim 1 elements “pressure acquisition unit”, “reverse rotation control unit”, and “compensation amount calculation unit” each invoke 35 U.S.C. 112(f), as “unit” is considered a substitute for “means”.  However, the structure and function of the elements are defined in the specification, so a 35 U.S.C. 112(b) rejection is not required.  See pressure acquisition unit [0060], reverse rotation control unit [0063, 0036], and compensation amount calculation unit [0066].
The claim 3 element “determination unit” invokes 35 U.S.C. 112(f), as “unit” is considered a substitute for “means”.  However, the structure and function of the elements are defined in the specification, so a 35 U.S.C. 112(b) rejection is not required.  See determination unit [0067].
The claim 4 element “parameter table storage unit” invokes 35 U.S.C. 112(f), as “unit” is considered a substitute for “means”.  However, the structure and function of the elements are defined in the specification, so a 35 U.S.C. 112(b) rejection is not required.  See parameter table storage unit [0068].
The claim 7 elements “display control unit”, “display unit” each invoke 35 U.S.C. 112(f), as “unit” is considered a substitute for “means”.  However, the structure and function of the elements are defined in the specification, so a 35 U.S.C. 112(b) rejection is not required.  See display control unit [0071] and display unit [0058].

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites a control device, comprising: a pressure acquisition unit, a reverse rotation control unit, a compensation amount calculation unit, and a compensation processing unit.  The limitation of “a pressure acquisition unit configured to acquire a resin pressure inside the cylinder”, under its broadest reasonable interpretation, is a data gathering step.  The limitation of “a reverse rotation control unit configured to cause the 15screw to be rotated in reverse based on a predetermined reverse rotation condition”, under its broadest reasonable interpretation, is a data gathering/relaying step.  The limitations of “a compensation amount calculation unit configured to 20calculate a compensation amount to be made with respect to the reverse rotation condition, based on the resin pressure inside the cylinder acquired by the pressure acquisition unit when the reverse rotation of the screw is stopped, and a predetermined compensation function”; and “25a compensation processing unit configured to compensate the reverse rotation condition based on the compensation amount calculated by the compensation amount calculation unit.”, under their broadest reasonable interpretations, are mathematical calculations, and nothing in the claim element precludes the step from practically being performed in the mind.  
From these elements, a judicial exception is not integrated into a practical application. The claim only recites an injection molding machine, including its cylinder and screw, at a high-level of generality.  The claim is not directed to these physical components, but to the control device.  This amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 

Claims 2-7 are rejected under 35 U.S.C. 101 because they are dependent to claim 1; additionally, they are also well-understood generic claims directed to abstract ideas primarily of data manipulation and mathematical calculations.
	Claim 2 is drawn to a function of the controller using mathematical calculations or formula.
	Claims 3-6 are drawn to computer storage and mathematical calculations.
	Claim 7 is drawn to a display control unit, configured to display a parameter value on a display unit and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 limitation “compensation processing unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The compensation processing unit calculates a compensation amount, without adequate disclosure of apparatus components to perform this function.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim 3 limitation “compensation function table storage unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The compensation function table storage unit is configured to store a compensation function table that is dependent on resin pressure, without adequate disclosure of apparatus components to perform this function.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim 6 limitation “compensation amount storage unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The compensation amount storage unit is configured to store the compensation amount calculated by the compensation amount calculation unit, without adequate disclosure of apparatus components to perform this function.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hiraoki (US6340439B1).
With respect to claim 1, the prior art of Hiraoki teaches a control device for an injection molding machine including a cylinder into which a resin is supplied [Col. 3, lines 1-7], a 5screw configured to move forward and rearward and rotate inside the cylinder [Col. 3, lines 7-9; Col 3, lines 27-31], the injection molding machine being configured to perform a metering of the resin while the resin is being melted inside the cylinder [Col. 3, lines 5-12], and by causing the screw to be moved rearward to a predetermined metering 10position while being forwardly rotated (Figs. 4A-4B; [Col. 6, lines 41-43]).  
Hiraoki teaches the control device comprising: a pressure acquisition unit, called the “pressure feedback loop control subsystem C2”, configured to acquire a resin pressure inside the cylinder [Col. 7, lines 18-23, Col. 8, lines 60-67]; and a reverse rotation control unit configured to cause the 15screw to be rotated in reverse based on a predetermined reverse rotation condition so as to reduce the resin pressure, after moving the screw rearward to the metering position [Col. 9, lines 30-39]. 
Hiraoki teaches the “command setting section” (Fig. 5, item 40), along with switches (Fig. 5, items SW1, SW2), subtracters (Fig. 5, items 41, 42), and compensators (Fig. 5, items 46, 47) of the controller act as a “compensation amount calculation unit”,  and are configured to 20calculate a compensation amount to be made with respect to the reverse rotation condition, based on the resin pressure inside the cylinder acquired by the pressure acquisition unit when the reverse rotation of the screw is stopped [Col. 10, line 8-17], and a predetermined compensation function which determines the final metered screw position [Col. 9, lines 39-46]; and 25a compensation processing unit configured to compensate the reverse rotation condition based on the compensation amount calculated by the compensation amount calculation unit [Col. 9, line 30 – Col. 10, line 7].  

With respect to claim 5, Hiraoki teaches the reverse rotation - 39 -condition specifies a rotational speed of the screw, and a time for which the screw rotates [Col. 2, lines 58-67].  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hiraoka (US6340439B1), as set forth above in the rejection of claim 1.
With respect to claim 2, Hiraoka teaches a control device for an injection molding machine comprising a compensation amount calculation unit.
Hiraoka is silent on the compensation function is a polynomial function or a rational function.
However, polynomial and rational functions are common.  A rational function can be any function other than an irrational function (which contains a radical sign).
It would be obvious to try applying polynomial or rational functions in compensation calculations from a finite number of identified, predictable choices of functions.  See MPEP 2143(I)(E).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hiraoka (US6340439B1), as set forth above in the rejection of claim 1, and further in view of Shiozawa (US20080065343A1).
With respect to claim 7, Hiraoka teaches a control device for an injection molding machine.
Hiraoka is silent on a display control unit configured to display on a display unit the compensation amount, or the compensated reverse rotation condition.
However, the prior art of Shiozawa teaches an injection molding machine controller (Fig. 3, item 32) configured to meter resin during screw retraction and rotation followed by reverse rotation [0035], with a position feedback control system equipped with a deviation calculation unit and a position compensation unit [0036].  Shiozawa teaches a display (Fig. 3, item 32) is connected to the controller [0034].
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing the display control unit taught by Shiozawa could be configured to display the compensation amount parameter that is a known calculated output of the controller taught by Hiraoka.

Conclusion
The prior art made of record and not relied upon is considered pertinent to the Applicant’s disclosure – Uwaji (US20040140579A1), [50, 52, 75, 78].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY C GROSSO whose telephone number is (571)270-1363.  The examiner can normally be reached on M-F 8AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GREGORY C. GROSSO
Examiner
Art Unit 1748




/GREGORY C. GROSSO/Examiner, Art Unit 1748                                                                                                                                                                                                        
	
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742